                                                         United States District Court                                              JS-3
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.              EDCR 19-00208-JGB-1

 Defendant     ANDRES SANTOS, JR.                                            Social Security No. 4          8     3     4
       Andres Gonzalez Santos;
                                                                             (Last 4 digits)
 akas: Moniker: Bandit

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         09     09      19


 COUNSEL                                                               Carlos L. Juarez, CJA Panel
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY

                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Possession
  FINDING             with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 841(a)(1), 21
                      U.S.C. § 841(b)(1)(A), as charged in Count 1 of the Information.
JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced.
AND PROB/
  COMM                Because no sufficient cause to the contrary was shown, or appeared to the Court, the
  ORDER               Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant
                      to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
                      defendant, Andres Santos, Jr. is hereby committed on Count 1 of the Information to
                      the custody of the Bureau of Prisons to be imprisoned for a term of ONE
                      HUNDRED THIRTY-TWO (132) MONTHS.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility
Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to 21 U.S.C. § 862(a)(1)(C), based on the defendant having been convicted of a third or
subsequent drug distribution offense, the defendant shall be permanently ineligible for all federal
benefits.

The Court recommends that the Bureau of Prisons evaluate defendant for the 500-hour
drug treatment program and provide all necessary treatment.

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
 USA vs.      ANDRES SANTOS, JR.                          Docket No.:   EDCR 19-00208-JGB-1

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
five years under the following terms and conditions:

1.     The defendant shall comply with the rules and regulations of the United States Probation &
Pretrial Services Office and General Order 18-10.

2.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant
shall submit to one drug test within 15 days of release from custody and at least two periodic drug
tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

3.    The defendant shall participate in an outpatient substance abuse treatment and counseling
program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
Officer. The defendant shall abstain from using illicit drugs, and from abusing alcohol and
prescription medications during the period of supervision.

4.    During the course of supervision, the Probation Officer, with the agreement of the defendant
and his counsel, may place the defendant in a residential drug treatment program approved by the U.S.
Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
may include counseling and testing, to determine if the defendant has reverted to the use of drugs.
The defendant shall reside in the treatment program until discharged by the Program Director and
Probation Officer.

5.    During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment’s orders pertaining to such payment.

6.     The defendant shall not obtain or possess any driver’s license, Social Security number, birth
certificate, passport or any other form of identification in any name, other than the defendant’s true
legal name, nor shall the defendant use, any name other than his true legal name without the
prior written approval of the Probation Officer.

7.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

8.     The defendant shall submit his or her person, property, house, residence, vehicle, papers,
computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or
data storage devices or media, office, or other areas under the defendant’s control, to a search
conducted by a United States Probation Officer or law enforcement officer. Failure to
submit to a search may be grounds for revocation. The defendant shall warn any other occupants that
the premises may be subject to searches pursuant to this condition. Any search pursuant to this
condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
suspicion that the defendant has violated a condition of his supervision and that the areas to be
searched contain evidence of this violation.


CR-104 (docx 10/15)                JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 6
 USA vs.      ANDRES SANTOS, JR.                                             Docket No.:       EDCR 19-00208-JGB-1

9.     The defendant shall not associate with anyone known to him to be a member of the Hillside
Riva Gang and others known to him to be participants in the Hillside Riva Gang’s criminal activities,
with the exception of his family members. He may not wear, display, use or possess any gang
insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that defendant
knows evidence affiliation with the Hillside Riva Gang, and may not display any signs or gestures that
defendant knows evidence affiliation with the Hillside Riva Gang.

10. As directed by the Probation Officer, the defendant shall not be present in any area known to
him to be a location where members of the Hillside Riva Gang meet and/or assemble.

The Court recommends that the defendant be designated to the Bureau of Prison facility Lompoc FCC
or another facility located in the Southern California area.

The defendant was informed of his right to appeal.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 25, 2019
            Date                                                  Jesus G. Bernal, U.S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            September 25, 2019                              By
            Filed Date                                            Irene Vazquez, Deputy Clerk




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.      ANDRES SANTOS, JR.                                                   Docket No.:       EDCR 19-00208-JGB-1


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.      ANDRES SANTOS, JR.                                                 Docket No.:      EDCR 19-00208-JGB-1



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      ANDRES SANTOS, JR.                                                Docket No.:       EDCR 19-00208-JGB-1



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
